DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As provided in the previous Office Action, Sch details the ability to replace the audio or video portions of the call that contain sensitive information with different audio/video or a pattern, but is not explicit in terms of what this entails; para 42, 55, 56, 67, 70, 71 and Fig. 6. [0042], In some embodiments, the censor module 210 may replace the audio between the start and end time with a different audio recording or pattern, such as a flat tone, white noise, or other nondescript audio. In embodiments where the recorded data also includes video data, the censor module 210 may optionally replace the video occurring between the start time and end time with a different video recording, such as a scrambled screen or a black screen.
Kam details the use of writing the host signal and image into a spectrogram for output; see Fig. 6. Modifying Sch to use Kam’s output written into the replacement portion of Sch further discloses:

creating an image of the P2aE text information based on the extracted spectrogram image (Sch teaches replacement of images as provided at least in [0042], for example, a video clip of certain duration with a black or scrambled screen), and encrypting the image thereof to obtain an encrypted image (e.g. user authoring a message, an image, for writing into the spectrogram of the host audio signal; para 55 of Kam; image can be text input; para 47 of Kam, applied to the sensitive text translated portion and audio of Sch’s Figs. 7 and 8 for replacement), wherein size of the created image of the P2aE text information is identical to duration of the extracted audio file (Sch’s “replacement” suggests duration of the replacement is identical; [0042]may replace the audio between the start and end time with a different audio recording or pattern; See also e.g. note Kam details a variety of styles and sizes used to represent the message; para 20, now applied to the sensitive segments of Sch); 
substituting portion of the extracted spectrogram image of the extracted audio file with the encrypted image based on the actual location and the duration specific to the P2aE text information to obtain a modified spectrogram (e.g. taking the message in image form and writing it into the spectrogram of the host audio signal; para 49 of Kam applied to the sensitive text translated portion and audio of Sch’s Figs. 7 and 8, for example for the duration of elements 728 or 828, for replacement or “substitution”) ; and
 and disregarding the portion of the extracted spectrogram image of the extracted audio file to obtain a reconstructed audio file (e.g. converting the received signal back into the spectrogram and playing back the audio signal; para 55 of Kam, and further note recovery of the image as well; para 58+ of Kam now  applied to the sensitive text translated portion and audio of Sch’s Figs. 7 and 8, for example for the duration of elements 728 or 828, for replacement; [0042] of Sch, may replace the audio between the start and end time with a different audio recording or pattern).
Further, Examiner submits that “size of the created image” being “identical to duration of the extracted audio file” should be clarified. One of ordinary skill in the art recognizes that when the “size” of the created image is mentioned, it is not defined just by the width of the image (here, corresponding to the “duration” of the extracted file, but also by the height of the image.  Therefore Examiner respectfully notes that the limitation regarding the “size” being “identical to duration of the extracted audio file” is inaccurate.  Further, as explained in the Applicant’s argument, the image of the P2aE text information is not a spectrogram image. Rather, it’s simply an image displaying, in textual form, the corresponding audio content of the extracted audio file. To avoid ambiguity, clarification should be made.
For at least these reasons, Examiner respectfully maintains the rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schachter et al. (hereinafter Sch, U.S. Patent Application Publication 2013/0266127) in view of Kamath (hereinafter Kam, U.S. patent Application Publication 2014/0185862)

Regarding Claim 1¸Sch discloses:
A processor implemented method (e.g. process stored in memory executing on processor; para 35, 80), comprising:
receiving conversation between multiple users, wherein the conversation is obtained from a multimedia file comprising an audio file or a video with the audio file (e.g. receive unscrubbed audio recording, 602 Fig. 6; note also receiving audio signals from telephone network interface and create a digital recording of the call; para 33; note end-to-end call recordings and one or more agent conversations; para 73; agent/caller conversations; para 9);
analyzing the conversation to identify Private to an Entity (P2aE) text information in the conversation (e.g. analyze audio recording and text transcription, 606 Fig. 6; note also determining a portion of the call that may contain sensitive data/private information; para 28);
determining a mapping of the Private to an Entity (P2aE) text information and corresponding actual location and duration thereof in the audio file (e.g. see depiction of audio timeline in Fig. 7, 8, sensitive information indicated by the shaded portion 728, 826, 828; para 67; further note that exact length is known and can be redacted; para 68);
assigning a marker to the actual location and duration of the P2aE text information in a spectrogram created from the audio file (e.g. see redacted portions 728, 828 of Figs. 7 and 8, including event markers 722, 724,822 and 824 as well as the other markers throughout the timelines).

extracting a spectrogram image of an extracted audio file obtained based on the marker being assigned, wherein the extracted audio file is a portion of the received audio file;
creating an image of the P2aE text information, and encrypting the image thereof to obtain an encrypted image;
substituting portion of the extracted spectrogram image of the extracted audio file with the encrypted image based on the actual location and the duration specific to the P2aE text information to obtain a modified spectrogram; and
reconstructing the audio file using the modified spectrogram to obtain a reconstructed audio file.
Sch details the ability to replace the audio or video portions of the call that contain sensitive information with different audio/video or a pattern, but is not explicit in terms of what this entails; para 42, 55, 56, 67, 70, 71 and Fig. 6.
In a related field of endeavor (e.g. messaging system that utilizes public/private channels; para 32), Kam details a method of encoding data embedded with an audio signal that only intended recipients can decode; para 31.  Kam details this through the use of writing the host signal and image into a spectrogram for output; see Fig. 6.
Modifying Sch to use Kam’s output written into the replacement portion of Sch further discloses:
extracting a spectrogram image of an extracted audio file obtained based on the marker being assigned, wherein the extracted audio file is a portion of the received audio file (e.g. audio signal spectrogram; para 39 of Kam, of the portions of the audio recording containing sensitive data to be replaced [728, 828] of Sch; note also Kam teaching of the host audio signal generated 
creating an image of the P2aE text information based on the extracted spectrogram image (Sch teaches replacement of images as provided at least in [0042], for example, a video clip of certain duration with a black or scrambled screen), and encrypting the image thereof to obtain an encrypted image (e.g. user authoring a message, an image, for writing into the spectrogram of the host audio signal; para 55 of Kam; image can be text input; para 47 of Kam, applied to the sensitive text translated portion and audio of Sch’s Figs. 7 and 8 for replacement), wherein size of the created image of the P2aE text information is identical to duration of the extracted audio file (Sch’s “replacement” suggests duration of the replacement is identical; [0042]may replace the audio between the start and end time with a different audio recording or pattern; See also e.g. note Kam details a variety of styles and sizes used to represent the message; para 20, now applied to the sensitive segments of Sch); 
substituting portion of the extracted spectrogram image of the extracted audio file with the encrypted image based on the actual location and the duration specific to the P2aE text information to obtain a modified spectrogram (e.g. taking the message in image form and writing it into the spectrogram of the host audio signal; para 49 of Kam applied to the sensitive text translated portion and audio of Sch’s Figs. 7 and 8, for example for the duration of elements 728 or 828, for replacement or “substitution”) ; and
reconstructing the audio file using the modified spectrogram and disregarding the portion of the extracted spectrogram image of the extracted audio file to obtain a reconstructed audio file (e.g. converting the received signal back into the spectrogram and playing back the audio signal; para 55 of Kam, and further note recovery of the image as well; para 58+ of Kam now  applied to may replace the audio between the start and end time with a different audio recording or pattern).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Kam to the system of Sch.  Doing so would have further enhanced Sch private sensitive information replacement system to include Kam’s public/private channel utilization; para 32 that includes a new approach for messaging through audio signals; para 4 enabling advantages such as being insensitive to time scaling, audio compression, ambient detection and synchronization; para 8 of Kam.
Regarding Claim 3, in addition to the elements stated above regarding claim 1, the combination further discloses:
generating a spectrogram of the reconstructed audio file (e.g. Kam’s detailing of receiving the audio and reconstructing the spectrogram; para 59, applied to the sensitive segments of Sch as above).

Regarding Claim 4, in addition to the elements stated above regarding claim 1, the combination further discloses:
decrypting the actual location and duration of the P2aE text information from the spectrogram of the reconstructed audio file using an associated decryption key to obtain an interpretable P2aE text information (e.g. Kam further details the use of control data including a key used to descramble a spectrogram image so that it may be viewable only by authorized recipients; para 29-31; note also application of a key to decrypt the private images written in the spectrograms; para 33 of Kam, now applied to the sensitive data portions of Sch detailed above)

Regarding Claim 5, in addition to the elements stated above regarding claim 4, the combination further discloses:
wherein the interpretable P2aE text information is of an image format (e.g. user authoring a message, an image, for writing into the spectrogram of the host audio signal; para 55 of Kam; image can be text input; para 47 of Kam, applied to the sensitive text translated portion and audio of Sch’s Figs. 7 and 8 for replacement).

Regarding Claim 6, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the step of analyzing the conversation to identify Private to an Entity (P2aE) text information in the conversation comprises performing analysis of inter and intra text information within the conversation (e.g. note the use of context, including for example an agent saying “credit card” in the call; para 55 of Sch as well as the detail of the call state which can be any information which describes the context of the call portion; para 62; which performs operations similar to those detailed regarding the disclosed intra/inter discussion of para 41 of Applicant’s specification, identifying specific words and context etc.).

Claim 7 is rejected under the same grounds as claim 1 above. 
Claim 9 is rejected under the same grounds as claim 3 above. 

Claim 10 is rejected under the same grounds as claim 4 above. 

Claim 11 is rejected under the same grounds as claim 5 above. 

Claim 12 is rejected under the same grounds as claim 6 above. 

Claim 13 is rejected under the same grounds as claim 1 above. 

Claim 15 is rejected under the same grounds as claim 3 above. 

Claim 16 is rejected under the same grounds as claim 4 above. 

Claim 17 is rejected under the same grounds as claim 5 above. 

Claim 18 is rejected under the same grounds as claim 6 above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.